Case 1:19-cv-00534-JTN-PJG ECF No. 26 filed 09/30/20 PageID.1749 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



 DEREK ELI CARPENTER,

        Plaintiff,
                                                                   Case No. 1:19-cv-534
 v.
                                                                   HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/


                                   OPINION AND ORDER

       Plaintiff brings this action under 42 U.S.C. § 405(g), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration denying his claim for

Disability Insurance Benefits (DIB) and supplemental security income (SSI). The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending that this Court affirm the decision of the Administrative Law Judge (ALJ) rendered

on behalf of the Commissioner. The matter is presently before the Court on Plaintiff’s objections

to the Report and Recommendation. Defendant filed a response to the objections. In accordance

with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), this Court has performed de novo review

of the portions of the Report and Recommendation to which Plaintiff objects. For the following

reasons, the Court denies the objections and issues this Opinion and Order.

       A party filing objections to a report and recommendation is required to “specifically

identify the portions of the proposed findings, recommendations or report to which objections are

made and the basis for such objections.” W.D. Mich. LCivR 72.3(b). See Freeman v. Sec’y of
Case 1:19-cv-00534-JTN-PJG ECF No. 26 filed 09/30/20 PageID.1750 Page 2 of 3




Health & Human Servs., 972 F.2d 347, at *2 (6th Cir. 1992) (“[The] purpose [of filing objections]

is not served if the district court is required to conduct a complete, de novo review of all of the

pleadings that were considered by the magistrate judge.”).

       Plaintiff’s objections to the Report and Recommendation concern three topics. First,

Plaintiff generally discusses the evidence that he posits meets Listings 1.02A and 1.04A (Pl. Obj.,

ECF No. 24 at PageID.1737-1738). However, as Defendant points out in response, Plaintiff does

not address the evidentiary shortcomings in his argument that the Magistrate Judge thoroughly

delineated (Resp., ECF No. 25 at PageID.1745, citing R&R, ECF No. 23 at PageID.1724-1729).

The Magistrate Judge ultimately concluded that there was substantial evidence in the record

supporting the ALJ’s determination that Plaintiff failed to satisfy the requirements of either listed

impairment (R&R, ECF No. 23 at PageID.1728-1729). Plaintiff’s objection fails to develop any

argument demonstrating factual or legal error in the Magistrate Judge’s conclusion. Accordingly,

this objection is properly denied.

       Second, with regard to the Treating Physician Doctrine, Plaintiff reiterates his challenge to

the limited weight the ALJ afforded the August 2013 opinion of treating physician Edward Ball,

D.O. (Pl. Obj., ECF No. 24 at PageID.1739). The ALJ discounted Dr. Ball’s opinion on the ground

that such was inconsistent with the medical record, including the doctor’s own treatment notes,

and the Magistrate Judge concluded that the medical evidence supported the ALJ’s decision (R&R,

ECF No. 23 at PageID.1732). Indeed, the Magistrate Judge noted that “Dr. Ball did not even

articulate any specific functional limitations which are inconsistent with the ALJ’s RFC finding”

(id.). While Plaintiff represents that Dr. Ball was “willing to provide evidence and he should have

been asked to provide specific functional limitations” (Pl. Obj., ECF No. 24 at PageID.1741),

Defendant aptly emphasizes that Plaintiff bears the burden to prove his disability, 42 U.S.C.



                                                 2
Case 1:19-cv-00534-JTN-PJG ECF No. 26 filed 09/30/20 PageID.1751 Page 3 of 3




§ 423(d)(1)(A), and that an ALJ’s recontact obligation is triggered only when the basis of a

treater’s opinion cannot be ascertained (Resp., ECF No. 25 at PageID.1746). This second

objection is therefore also properly denied.

       Third, with regard to his residual functional capacity (RFC), Plaintiff argues that the ALJ

should have weighed the evidence differently, particularly the evidence of the side effects of

plaintiff’s pain medication and the excessive amount of time that Plaintiff spends away from work

because of medical appointments (Pl. Obj., ECF No. 24 at PageID.1741-1742). The Magistrate

Judge determined that the ALJ properly evaluated the evidence and that the ALJ’s RFC assessment

is supported by substantial evidence (R&R, ECF No. 23 at PageID.1733). The Magistrate Judge

held that Plaintiff’s argument that the ALJ should have weighed the evidence differently “is not a

basis for relief” (id.). Plaintiff’s third objection merely reiterates this argument and is properly

denied. See Moruzzi v. Comm’r of Soc. Sec., 759 F. App’x 396, 402 (6th Cir. 2018) (“The

substantial-evidence standard ... presupposes that there is a zone of choice within which the

decisionmakers can go either way, without interference by the courts.”).

       Having denied the objections, the Court will adopt the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court and enter a Judgment consistent with this Opinion

and Order. See FED. R. CIV. P. 58. Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 24) are DENIED, the Report

and Recommendation of the Magistrate Judge (ECF No. 23) is APPROVED and ADOPTED as

the Opinion of the Court, and the decision of the Commissioner of Social Security is AFFIRMED.



Dated: September 30, 2020                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge



                                                 3
